Case: 19-60924     Document: 00515803725         Page: 1     Date Filed: 03/31/2021




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                     March 31, 2021
                                  No. 19-60924
                                Summary Calendar                      Lyle W. Cayce
                                                                           Clerk


   Quang Thai Ming Tran,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A046 587 506


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Quang Thai Ming Tran, a native and citizen of Vietnam, petitions for
   review of an order by the Board of Immigration Appeals (BIA) dismissing his
   appeal from the immigration judge’s (IJ) denial of his motion to reopen the
   proceedings that resulted in his removal under Immigration and Nationality


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60924      Document: 00515803725           Page: 2    Date Filed: 03/31/2021




                                     No. 19-60924


   Act § 237(a)(2)(A)(iii), 8 U.S.C. § 1227(a)(2)(A)(iii), because he had been
   convicted of an aggravated felony and under § 237(a)(2)(B)(1),
   § 1227(a)(2)(B)(i), because he had been convicted of an offense relating to a
   controlled substance. In its order, the BIA adopted the IJ’s determination
   that Tran’s motion to reopen was not timely filed for purposes of 8 U.S.C.
   § 1229a(c)(7)(C)(i). It held that Tran had waived any challenge to the IJ’s
   determinations that he was not entitled to equitable tolling and had not
   established exceptional circumstances warranting sua sponte reopening. It
   also agreed with the IJ’s alternative holding that Tran’s due process rights
   were not violated during his removal proceedings.
          We have jurisdiction to review the denial of Tran’s motion to reopen.
   Mata v. Lynch, 576 U.S. 143, 147-48 (2015); 8 U.S.C. § 1252(b)(6). Although
   our review is limited because Tran was removable based on his conviction of
   an aggravated felony, we retain jurisdiction to consider “constitutional
   claims or questions of law.” § 1252(a)(2)(C), (D). We review the denial of
   a motion to reopen removal proceedings under “a highly deferential abuse-
   of-discretion standard.” Zhao v. Gonzales, 404 F.3d 295, 303 (5th Cir. 2005).
   Because the BIA adopted and relied on the IJ’s decision in addition to
   providing its own reasons, we will consider both decisions. Zhu v. Gonzales,
   493 F.3d 588, 593 (5th Cir. 2007).
           In his petition for review, Tran argues that his due process rights were
   violated because his notice to appear failed to allege facts establishing that he
   was removable based on his controlled substance conviction. He contends
   that it did not identify the substance underlying his conviction to show that it
   was a controlled substance as defined in 21 U.S.C. § 802. Tran argues that
   his proceedings should be reopened in light of that due process violation
   because his resulting order of removal was a gross miscarriage of justice.
           Tran does not contend that the IJ and BIA erred in determining that
   his motion to reopen was not timely filed and he was not entitled to equitable
   tolling. He also does not contend that the IJ and BIA erred in rejecting his




                                          2
Case: 19-60924      Document: 00515803725          Page: 3    Date Filed: 03/31/2021




                                    No. 19-60924


   challenge to the immigration court’s jurisdiction under Pereira v. Sessions, 138
   S. Ct. 2105 (2018), or in determining that his due process rights were not
   violated by the incorrect date of conviction included on his notice to appear.
   He has abandoned any claims he might have raised regarding those decisions.
   See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003).
           We also reject Tran’s claims that his order of removal was a “gross
   miscarriage of justice.” Although this court has recognized a “gross
   miscarriage of justice” exception in cases where a statutory bar otherwise
   limits review of an underlying removal order, it has declined to extend that
   exception to overcome an untimely motion to reopen. See Gonzalez-Cantu v.
   Sessions, 866 F.3d 302, 306 (5th Cir. 2017). Further, it is unclear whether
   Tran attempts to invoke this as an exception to the time bar, but even if he
   did so, we would lack jurisdiction to consider the issue as he did not raise it
   before the BIA. See Roy v. Ashcroft, 389 F.3d 132, 137 (5th Cir. 2004).
          For the foregoing reasons, Tran’s petition for review is DENIED.




                                          3